DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 8-10, 18 and 19 are objected to because of the following informalities:
  
Claim 18 is directed to a device, but depends from a method of claim 1. Claim 18 must depend from claim 11, not from claim 1.  

Claims 8-10, 18, and 19 recites “the providing a notification”. Since antecedent limitation recites “providing an indication”. It appears the applicant uses both terms “a notification” and “an indication” interchangeably. The examiner notices that recited limitations must use a term consistently.

Appropriate correction is required.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen et al. (US Pat. 9,098,467) in view of Sugiyama et al. (“Estimating Response Obligation in Multi-Party Human-Robot Dialogues”, IEEE, 2015). 

 Blanksteen discloses (fig. 1) when a user starts a conversation with a voice controlled device (claimed “a digital personal assistant”), the device disregards voice commands issued by another user. 

Sugiyama discloses (fig. 1) a robot is in a public area and interacts with many users. The robot determines whether a person is speaking to another user to determine whether to generate response. 

Regarding claims 1, 11 and 20, Balksteen discloses a method, a device and a product (Abstract, Fig. 1, Col. 5, lines 12-25,  a user issues a voice command to a voice controlled device #106, Fig. 5 shows the voice controlled device has a processor and memory) comprising:

receiving at a digital personal assistant coupled to an information handling device, while receiving a command from a first user, an input from a second user (Fig. 1, Col. 5, lines 26-49, a first user #104(1) speaks a voice command in natural language, another users #104(2) also provides a natural language voice input);
providing an indication indicating the command is directed to the digital personal assistant (Fig. 1, Col. 5, lines 26-49, may query the user to determine user’s intention and performing an action by adding cereal into a shopping list; Col. 9, line 55, gives an audible feedback); and 
ignoring the input provided by the second user (Abstract, Fig. 3, #322, Col. 5, line 10, line 27, Col. 8, line 51, disregarding voice commands spoken by the other user).

Blanksteen discloses when a first user issued a wakeup voice command to start an interaction with a voice controlled device, the voice controlled device disregards voice commands issued by other users (Abstract, Fig. 4, #406). Blankseen does not explicitly discloses determining that the input provided by the second user is directed at the first user. 

Sugiyama disclose a robot in a public area and interacts with multiple people (Sugiyama, Fig. 1). Sugiyama discloses the robot determine whether a person is issuing determining that the input provided by the second user is directed at the first user.”  (Fig. 1, user A is talking to user B, not to robot). 
Both Blanksteen and Sugiyama are dealing with a voice controlled device / robot interacting with multiple persons, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Sugiyama’s teaching with Blanksteen’s teaching to determine if a person is talking to another human or talking to a voice controlled device. One having ordinary skill in the art would have been motivated to make such a modification to response correctly (Sugiyama, Introduction).

Regarding claims 2 and 12, Blanksteen in view of Sugiyama further discloses wherein the determining comprises identifying the input as corresponding to one of a plurality of keywords (Blanksteen, Col. 5, lines 12-25, recognizing voice commands such as “add cereal to…”, “add” is a keyword of voice commands).

Regarding claims 3 and 13, Blanksteen in view of Sugiyama further discloses identifying the input is provided by the second user who is different than the first user as determined utilizing a voice recognition technique (Blanksteen, Fig. 1, #104(1) and #104(2),  Col. 2, lines 14-18, different users; Col. 4, lines 20-25, voice controlled device has speech recognition engine). 

Blanksteen, Col. 6, lines 3-5, based on locations of respective users that uttered the speech within the environment; Col. 3, lines 4-15, voice controlled device is positioned on a table within a room of the home environment)

Regarding claims 5, 8-10, 18-19, these claims recite limitations related to generating audible or visual indications to inform a user. Blanksteen discloses generating audible feedback to a user (Blanksteen, Col. 9, lines 52-55). Blanksteen further discloses the device interacting with a user using visually display such as LED lights (Blanksteen, Col. 9, lines 39-40). MPEP (2144.01) states “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968).

Blanksteen discloses providing audible and visual feedback while interacting with a user (Col. 9, lines 37-55). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Blanksteen in view of Sugiyama teaching to output various notifications as defined by these dependent claims. One having ordinary skill in the art would have been motivated to make such a modification to provide user friendly interface. In addition, all the claimed elements were known in . 

Allowable Subject Matter
Claims 6, 7, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several references relevant to the concept of a virtual assistant interacting with multiple users. These references are included in the attached PTO-892 form for the record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659